Citation Nr: 1009836	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of prostate cancer.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated March 2009.


FINDING OF FACT

The Veteran's residuals of prostate cancer are manifested by 
symptoms of urinary frequency about three to four times a day 
and about three to five times a night, some urge incontinence 
and occasional dribbling not requiring the use of absorbent 
materials, urinary hesitancy, and weak and intermittent 
stream.  There was no evidence of recurrent urinary tract 
infection, acute nephritis, edema, urinary retention, or 
lethargy.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of prostate cancer, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 
4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7528.




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in September 2004, 
prior to the date of the issuance of the rating decision.  

The Board further notes that, in letters dated March 2006 and 
April 2009, the Veteran was notified that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Analysis

By a rating decision dated October 2001, the RO granted 
service connection for prostate cancer, and assigned an 
evaluation of 100 percent, effective December 6, 2000.  A 
March 2002 rating decision proposed a reduction from a 100 
percent evaluation to a 10 percent evaluation for residuals 
of prostate cancer, effective September 1, 2002.  A March 
2004 rating decision finalized the reduction to a 10 percent 
evaluation for prostate cancer, effective June 1, 2004.  The 
Veteran did not disagree with the reduction, however, in 
September 2004, the Veteran submitted a claim for an 
increased rating for his residuals of prostate cancer.  

By a January 2005 rating decision, the RO increased the 
Veteran's evaluation for residuals of prostate cancer to 20 
percent, effective September 22, 2004.  A subsequent January 
2005 rating decision continued the 20 percent rating.  The 
Veteran appealed.

VA treatment records dated September 2004 indicated that the 
Veteran had a seed implant four years ago, with following 
PSA's being stable.

The Veteran was afforded a VA examination in October 2004.  
The Veteran complained of urinary frequency about three to 
four times during the day and three to five times at night.  
The Veteran reported that he did not require the use of 
absorbent materials as he denied any incontinence.  The 
Veteran denied recurrent urinary tract infections, renal 
colic, bladder stones, or acute nephritis.  There was no 
evidence of edema, and blood pressure was normal.  Laboratory 
testing indicated no microalbumenuria.  A diagnosis of 
prostate cancer was provided.

Private treatment records from M.Z., M.D., dated 2003 to 
November 2004 revealed no recurrence of prostate cancer with 
residual symptoms of nocturia two to three times a night.  

VA treatment records dated January 2005 to December 2007 
reflected treatment for his residuals of prostate cancer.  A 
January 2005 VA treatment record indicated continued stable 
PSA readings, as well as noted that a recent bone scan 
indicated no metastasis of the Veteran's cancer to the bone.  
Microalbumin was within the normal ranges.  A May 2005 
treatment record indicated complaints of nocturia three to 
four times a night, for which he took flomax.  A July 2005 
record noted complaints of urge incontinence, as well as some 
intermittent dysuria.  Nocturia three to four times a night 
continued.  A November 2005 treatment record indicated that 
the Veteran was using Detrol to treat his incontinence and 
urge problems.  A June 2007 record noted no complaints of 
dysuria, hematuria, or frequency.  Hypertension was well 
controlled. 

Private treatment records from Dr.Z., dated March 2008 to 
March 2009 noted continued treatment for complaints of 
nocturia and urge incontinence.  

The Veteran was afforded another VA examination in November 
2009.  The examiner noted that the Veteran's PSA levels 
continued to be stable at less than 0.6.  The examiner noted 
symptoms of urinary urgency, hesitancy, weak and intermittent 
stream, urgency, and occasional dribbling.  There was no 
evidence of hematuria, urinary retention, dysuria, anorexia, 
nausea, vomiting, fatigue, lethargy, weakness or back or 
flank pain.  There was also no history of catheterization or 
dilations, and there was no evidence of clubbing, cyanosis, 
or peripheral edema.  The Veteran reported passing urine 
about five to six times a day and three to four times at 
night.  The examiner provided diagnoses of adenocarinoma of 
the prostate and urinary symptoms of frequency, dribbling, 
urgency and nocturia about four times.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected residuals of prostate 
cancer warrant a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The Veteran currently rated at 20 percent for residuals of 
prostate cancer under 38 C.F.R. § 4.115b, Diagnostic Code 
7528.  Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system are to be rated as voiding dysfunction 
or renal dysfunction, whichever is predominant.  

Under 38 C.F.R. § 4.115a, a 20 percent rating is warranted 
for voiding dysfunction requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  A 
40 percent rating is warranted for voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent rating is 
warranted for voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  

Under 38 C.F.R. § 4.115a, a 30 percent rating is warranted 
for renal dysfunction with albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  A 60 percent rating is warranted 
for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101.  An 80 percent 
rating is warranted for persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  A 100 percent rating 
is warranted for renal dysfunction requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  

As noted above, the Veteran currently receives a 20 percent 
rating for his residuals of prostate cancer.  The Veteran's 
residuals of prostate cancer are manifested by symptoms of 
urinary frequency about three to four times a day and about 
three to five times a night.  The Veteran denied using any 
absorbent materials.  Beginning in July 2005, the Veteran 
began complaining of some urge incontinence with occasional 
dribbling.  At the November 2009 VA examination, the Veteran 
reported passing urine about five to six times a day as well 
as additional symptoms of urinary hesitancy and weak and 
intermittent stream.  

There was no evidence of recurrent urinary tract infection, 
renal colic, bladder stones, acute nephritis, edema, urinary 
retention, dysuria, anorexia, fatigue, lethargy or weakness.  
Additionally, there was no history of catheterization or 
dilation, nor was there evidence of clubbing, cyanosis, or 
peripheral edema.  

The Board also notes that the Veteran is service connection 
for hypertension, and currently received a noncompensable 
rating for his hypertension.  

As such, a higher 40 percent rating is not warranted for 
voiding dysfunction, as there is no evidence that the Veteran 
wears absorbent materials which must be changed 2 to 4 times 
per day.  Likewise, a higher 30 percent rating is not 
warranted under renal dysfunction as there is no evidence of 
albumin with hyaline and granular casts or red blood cells.  
There is also no evidence of edema, and as noted above, the 
Veteran is currently receiving a noncompensable evaluation 
for his hypertension under Diagnostic Code 7101.  Moreover, a 
10 percent rating is not warranted for hypertension as the 
record has showed the hypertension is well-controlled and 
within the normal limits.  
 
Additionally, the Board notes that while the Veteran has 
complained of urinary frequency, a higher 40 percent rating 
is not warranted under urinary frequency as there is no 
evidence of daytime voiding less than one hour or awakening 
to void five or more times per night.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.  

Thus, under the circumstances of the instant case, the Board 
must find that the preponderance of the evidence is against 
the claim for an increase; the benefit of the doubt doctrine 
is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of prostate cancer is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


